PER CURIAM.
Appellant, Frank Brown, appeals his convictions and sentences for armed robbery, burglary of a conveyance, and carrying a concealed firearm. We affirm.
Appellant’s sole contention on appeal is that the prosecutor violated the “Golden Rule” during closing argument and thereby deprived appellant of a fair trial. Appellant ascribes error to the following statement:
Certainly, someone putting their arm through your window when you had it down, thinking they are going to ask you a question, snatching your chain ...
We find no error. The prosecutor’s statement has been taken out of context. *1364The sentence complained of was part of a recitation by the prosecutor of the victim’s testimony, from the victim’s point of view.
The “Golden Rule” proscribing the placing of jurors in the shoes of the victim was not violated by the statement. See, e.g., Clark v. State, 553 So.2d 240 (Fla. 3d DCA 1989). Further, any error was at most harmless in the face of the overwhelming evidence of guilt. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Accordingly, we affirm.